Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 18, 2022

                                           No. 04-22-00520-CV

                                        IN RE Katharine TAMEZ

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

      On August 15, 2022, relator filed a petition for writ of mandamus and a motion for
emergency relief. Respondent and real parties in interest may file a response to the motion for
emergency relief no later than August 18, 2022 at 5:00 p.m. CST.


           It is so ORDERED on August 18, 2022.

                                                                                     PER CURIAM




           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2021CI14383, styled In the Interest of S.E.G., a child, pending in the
224th Judicial District Court, Bexar County, Texas, the Honorable Cathleen M. Stryker presiding.